Citation Nr: 0724648	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome, with a history of ilio-tibial band 
syndrome.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006, accompanied by 
an observer but with no additional witnesses.


FINDINGS OF FACT

1.  The veteran's claimed bilateral patellofemoral syndrome 
was not first manifest in service or for several years 
thereafter and has not been shown to be etiologically related 
to treatment of the knees during service.

2.  The veteran's claimed bilateral carpal tunnel syndrome 
was not first manifest in service or for several years 
thereafter and has not been shown to be etiologically related 
to upper extremity neurological treatment during service.




CONCLUSIONS OF LAW

1.  Bilateral patellofemoral syndrome was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded her a VA examination 
addressing her claimed disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  
Notably, during her June 2006 hearing, the veteran submitted 
records of her recent VA treatment discussed at the hearing, 
accompanied by a signed waiver of RO review.  See 38 C.F.R. 
§ 20.1304(c).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a June 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit "any 
medical reports you have" to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran received notification pursuant to Dingess 
in several letters issued in March 2006.  The Board notes 
that her claims were not subsequently readjudicated, but any 
such deficiency of notification is not prejudicial in this 
case, involving only service connection claims.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied, and the question 
of such assignments is rendered moot.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Applicable laws and regulations for service connection 
claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 



III.  Bilateral patellofemoral syndrome

The Board has reviewed the veteran's service medical records 
and observes that she was treated for multiple knee 
complaints during service.  The first was in September 1995, 
when she was noted to have a right hamstring strain and shin 
splints following a lifting injury.  X-rays at that time were 
noted to be within normal limits.  The veteran was next 
treated for constant knee pain in October 1995, and an 
impression of right patella tendonitis was rendered.  In 
December 1995, she was seen with complaints of right knee 
pain for two months and was noted to have right ilio-tibial 
band syndrome.  X-rays of the right knee from January 1996 
were within normal limits, however.

A service medical record from August 1998 contains a notation 
of reflexes, left greater than right, of the lower extremity 
patellar tendon, though no other references to either knee 
were made at that time.

The veteran's May 1999 separation examination was entirely 
within normal limits with regard to the lower extremities, 
with no knee problems noted.  The veteran did report "bad 
knees," shin splits, and leg cramps, as well as past 
physical therapy, in the accompanying Report of Medical 
History.  A history of bilateral ilio-tibial band syndrome 
was noted, without any indication of whether such disorder 
was still present.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a May 2003 treatment record indicating that a review of 
her systems was positive for tendonitis in the knees.  

During her February 2005 VA orthopedic examination, the 
veteran noted that she had sustained tendonitis of both knees 
during physical training for communications school in service 
and that this disorder had gotten progressively worse.  X-
rays of the knees were within normal limits, but the examiner 
diagnosed bilateral patellofemoral syndrome based on the 
examination findings.  The examiner determined that this 
disorder was not caused by or the result of military service.  
In explaining this opinion, the examiner, who reviewed the 
claims file, noted that patellofemoral syndrome is a pain 
syndrome resulting from a mechanical imbalance in the 
structures of the knee or anatomical causes.  This would not 
be related to injury incurred in service but, rather, would 
be due to the veteran's own anatomy.

Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion, as noted above and as 
indicated in her June 2006 hearing testimony.

Even if the veteran's recent testimony could be read as 
indicating continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder soon after service and the 
opinion of the VA examiner in February 2005, which was based 
on a claims file review and is thus deemed to be predicated 
on an accurate medical history.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements); but see Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions without a factual predicate 
in the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matters of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral 
patellofemoral syndrome, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Bilateral carpal tunnel syndrome

The Board has reviewed the veteran's service medical records 
and observes that, in April 2007, she was treated for 
numbness of the right hand two weeks after a motor vehicle 
accident.  She also reported tingling and right thumb pain 
and was given assessments of contusion thenar eminence and 
carpal tunnel syndrome, probably secondary to edema.  The 
report of her May 1999 separation examination, however, 
indicates no neurological disorders, and the accompanying the 
separation Report of Medical History is negative for a 
history of neuritis or paralysis.

Subsequent to service, the reports of a privately conducted 
VA examination from August 1999 and a May 2003 VA 
neurological examination indicate no complaints or symptoms 
pertaining to the upper extremities.

The veteran underwent a VA orthopedic examination in February 
2005, during which she reported being told that she had 
bilateral carpal tunnel syndrome during service.  The 
examiner noted a positive Phalen's sign on the right side, 
with the fingers noted to be numb, but this was negative on 
the left.  Other neurological testing, x-rays, and an EMG 
were unremarkable.  The question of the etiology of the 
veteran's claimed disorder was posed to the examiner, but the 
examiner noted that the examination findings were negative 
for this disorder.  Accordingly, the claimed disorder had 
"no association with military service."

Subsequent VA treatment records indicate that, in June 2006, 
motor strength limited to 4/5 was noted in the left upper 
extremity.  In rendering an assessment, the examiner noted 
myalgias and weakness but did not provide further 
specificity.

The Board is aware that, during her June 2006 video 
conference hearing, the veteran reported having problems with 
bilateral carpal tunnel syndrome since 1996 or 1997, during 
service.  While the veteran is competent to provide a report 
of continuity of her wrist symptoms since service, her 
assertion of a chronic disability dating back to service is 
not consistent with the evidence of record, notably her 
separation examination report, the examinations in 1999 and 
2003, and the February 2005 VA examination report showing no 
current disability.  See Buchanan v. Nicholson, 451 F.3d at 
1336-7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

Moreover, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, her lay opinion for those purposes does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral carpal 
tunnel syndrome, and this claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for bilateral patellofemoral syndrome, 
with a history of ilio-tibial band syndrome, is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


